DETAILED ACTION
	Applicant’s reply filed June 16, 2022 has been fully considered.  Claims 1, 5, 13-15, and 20-21 are amended, and claims 1-5, 8-9, 11-15, and 20-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al. (US Pub. No. 2014/0200292) in view of Miyatake (US Pub. No. 2019/0040182).
Regarding Claim 1:  Okita et al. teaches a flame retardant composition comprising melamine cyanurate and piperazine pyrophosphate (amine phosphate) (abstract and Table 1, Example 1).  Okita et al. further teaches that the composition comprises a synthetic resin such as an epoxy resin or a polyolefin ([0032]).  Okita et al. teaches the composition in a resin wherein components A and B are present in 67 parts by mass relative to 100 parts by mass resin (Table 1, Example 1).
	Okita et al. does not teach the composition comprising an epoxy-based coupling agent.  However, Miyatake teaches an epoxy based coupling agent such as 3-glycidoxypropylmethyldimethoxysilane as a coupling agent for epoxy resins ([0108]).  Okita et al. and Miyatake are analogous art because they are concerned with the same field of endeavor, namely epoxy resins comprising flame retardants and fillers.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include the coupling agent of Miyatake in the composition of Okita et al. and would have been motivated to do so because Okita et al. does not provide any guidance as to components to cure the epoxy resin and thus one of ordinary skill in the art must look to the prior art for guidance.  Miyatake teaches that 3-glycidoxypropylmethyldimethoxysilane is a suitable silane coupling agent for epoxy resins and   improves the adhesion between the filler and the resin ([0108]) giving a person of ordinary skill in the art a reasonable expectation of success in employing it in the epoxy of Okita et al.
	Okita et al. does not teach the composition comprising both an epoxy resin and a polyolefin resin.  However, at the time of the invention, a person of ordinary skill in the art would have found it obvious to include both such resins as Okita et al. teaches that both resins are suitable for the invention ([0032]), therefore it is prima facie obvious to combine the resins to form a third resin used for the same purpose (MPEP 2144.06).
Regarding Claim 2:  Okita et al. teaches that the melamine cyanurate may alternatively be melamine polyphosphate ([0022] and Table 1, Example 5).  
Okita et al. does not teach a composition comprising both melamine cyanurate and melamine polyphosphate.  However, at the time of the invention, a person of ordinary skill in the art would have found it obvious to use both melamine cyanurate and melamine polyphosphate in the composition with a reasonable expectation of success as it is prima facie obvious to combine equivalents used for the same purpose (MPEP 2144.06).
Regarding Claim 3:  Okita et al. teaches that component B (melamine cyanurate and melamine polyphosphate) is present in 10-1000 parts by mass relative to component A (piperazine pyrophosphate).
Okita et al. does not teach with sufficient specificity the claimed range of 0.1-20 parts by mass.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding Claim 4:  Okita et al. teaches the composition comprising zinc oxide in 1 part by mass relative to 50 parts piperazine pyrophosphate (amine phosphate, component A), or 2 parts per 100 parts piperazine pyrophosphate (Table 1, Example 1).
Regarding Claim 8:  Okita et al. teaches the composition as a molded article ([0041]).
Regarding Claims 11 and 12:  Okita et al. teaches the composition comprising zinc oxide in 1 part by mass relative to 50 parts piperazine pyrophosphate (amine phosphate, component A), or 2 parts per 100 parts piperazine pyrophosphate (Table 1, Example 1).

Claims 1-5, 8, 11-15, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murase et al. (US Pub. No. 2007/0176154) in view of Miyatake (US Pub. No. 2019/0040182).
Regarding Claims 1 and 2:  Murase et al. teaches a flame retardant composition comprising at least one of piperazine phosphate, piperazine pyrophosphate, or piperazine polyphosphate together with at least one of melamine phosphate, melamine pyrophosphate, or melamine polyphosphate ([0011]).  Murase et al. further teaches the invention comprising an ingredient C which may melamine cyanurate ([0011], [0031], and [0034]-[0035]).  Murase et al. teaches that the composition comprises a resin such as an epoxy resin or a polyolefin ([0046]).  Murase et al. teaches the flame retardant composition is present together with a resin, wherein the flame retardant is present in 3-70 parts by weight relative to 100 parts of resin ([0049]).  
Murase et al. does not teach the composition comprising an epoxy-based coupling agent.  However, Miyatake teaches an epoxy based coupling agent such as 3-glycidoxypropylmethyldimethoxysilane as a coupling agent for epoxy resins ([0108]).  Murase et al. and Miyatake are analogous art because they are concerned with the same field of endeavor, namely epoxy resins comprising flame retardants and fillers.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include the coupling agent of Miyatake in the composition of Murase et al. and would have been motivated to do so because Murase et al. does not provide any guidance as to components to cure the epoxy resin and thus one of ordinary skill in the art must look to the prior art for guidance.  Miyatake teaches that 3-glycidoxypropylmethyldimethoxysilane is a suitable silane coupling agent for epoxy resins and   improves the adhesion between the filler and the resin ([0108]) giving a person of ordinary skill in the art a reasonable expectation of success in employing it in the epoxy of Murase et al.
Murase et al. does not teach the composition comprising both an epoxy resin and a polyolefin resin.  However, at the time of the invention, a person of ordinary skill in the art would have found it obvious to include both such resins as Murase et al. teaches that both resins are suitable for the invention ([0046]), therefore it is prima facie obvious to combine the resins to form a third resin used for the same purpose (MPEP 2144.06).
Murase et al. does not teach with sufficient specificity the claimed range of 10-400 parts by mass relative to 100 parts by mass of resin.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding Claim 3:  Murase et al. teaches that component C (melamine cyanurate) is present in 30 parts by weight or less relative to 100 parts total of the piperazine and melamine phosphates, teaching with sufficient specificity the claimed range of 0.1-20 parts by mass ([0032]). 
Regarding Claims 4, 11, and 12:  Murase et al. teaches the composition may comprise zinc oxide as ingredient (C) ([0031]-[0034]).  As set forth above, Murase et al. teaches that component C is present in 30 parts by weight or less relative to 100 parts total of the piperazine and melamine phosphates ([0032]). 
Regarding Claims 5, 13, and 14:  Murase et al. teaches the composition further comprising silicone oil in 1 part by weight relative to 100 parts total of the piperazine and melamine phosphates ([0011], [0053]-[0054], and Table 1, Example 1).
Regarding Claim 8:  Murase et al. teaches resin composition may be in the form of a molded product ([0017]).  
Regarding Claims 15, 20, and 21:  Murase et al. teaches the composition further comprising silicone oil in 1 part by weight relative to 100 parts total of the piperazine and melamine phosphates ([0011], [0053]-[0054], and Table 1, Example 1).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al. (US Pub. No. 2014/0200292) in view of Miyatake (US Pub. No. 2019/0040182).
Okita et al. teaches a method of making a flame retardant resin comprising mixing a resin with melamine cyanurate and piperazine pyrophosphate (amine phosphate) (abstract, [0049]-[0050], and Table 1, Example 1).  Okita et al. further teaches that the resin may be an epoxy resin ([0032]).
Okita et al. does not teach the method comprising mixing an epoxy-based coupling agent.  However, Miyatake teaches an epoxy based coupling agent such as 3-glycidoxypropylmethyldimethoxysilane as a coupling agent for epoxy resins ([0108]).  Okita et al. and Miyatake are analogous art because they are concerned with the same field of endeavor, namely epoxy resins comprising flame retardants and fillers.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include the coupling agent of Miyatake in the method of Okita et al. and would have been motivated to do so because Okita et al. does not provide any guidance as to components to cure the epoxy resin and thus one of ordinary skill in the art must look to the prior art for guidance.  Miyatake teaches that 3-glycidoxypropylmethyldimethoxysilane is a suitable silane coupling agent for epoxy resins and   improves the adhesion between the filler and the resin ([0108]) giving a person of ordinary skill in the art a reasonable expectation of success in employing it in the epoxy of Okita et al.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murase et al. (US Pub. No. 2007/0176154) in view of Miyatake (US Pub. No. 2019/0040182).
Murase et al. teaches a method of making a flame retardant resin comprising mixing a resin with a composition comprising at least one of piperazine phosphate, piperazine pyrophosphate, or piperazine polyphosphate together with at least one of melamine phosphate, melamine pyrophosphate, or melamine polyphosphate ([0011]).  Murase et al. further teaches the invention comprising an ingredient C which may melamine cyanurate ([0011], [0031], and [0034]-[0035], [0046], and [0067]).
Murase et al. does not teach the method comprising mixing an epoxy-based coupling agent.  However, Okuhira et al. teaches an epoxy based coupling agent such as 3-glycidoxypropyltrimethoxysilane as a coupling agent for epoxy resins ([0099]).  Murase et al. and Okuhira et al. are analogous art because they are concerned with the same field of endeavor, namely epoxy resins that may be used for electric components.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include mixing the coupling agent of Okuhira et al. in the method of Murase et al. and would have been motivated to do so because Murase et al. does not provide any guidance as to components to cure the epoxy resin and thus one of ordinary skill in the art must look to the prior art for guidance.  Okuhira et al. teaches that 3-glycidoxypropyltrimethoxysilane is a coupling agent known for its universality ([0099]) giving a person of ordinary skill in the art a reasonable expectation of success in employing it in the epoxy of Murase et al.
Murase et al. does not teach the method comprising mixing an epoxy-based coupling agent.  However, Miyatake teaches an epoxy based coupling agent such as 3-glycidoxypropylmethyldimethoxysilane as a coupling agent for epoxy resins ([0108]).  Murase et al. and Miyatake are analogous art because they are concerned with the same field of endeavor, namely epoxy resins comprising flame retardants and fillers.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include the coupling agent of Miyatake in the method of Murase et al. and would have been motivated to do so because Murase et al. does not provide any guidance as to components to cure the epoxy resin and thus one of ordinary skill in the art must look to the prior art for guidance.  Miyatake teaches that 3-glycidoxypropylmethyldimethoxysilane is a suitable silane coupling agent for epoxy resins and   improves the adhesion between the filler and the resin ([0108]) giving a person of ordinary skill in the art a reasonable expectation of success in employing it in the epoxy of Murase et al.

Response to Arguments
Applicant's arguments filed June 16, 20222 have been fully considered and sufficiently addressed in the new grounds of rejection as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        July 29, 2022